Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
                                                                            Aug 04 2014, 9:00 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

STEVEN KNECHT                                         GREGORY F. ZOELLER
Vonderheide & Knecht, P.C.                            Attorney General of Indiana
Lafayette, Indiana
                                                      KARL SCHARNBERG
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

DOMINGO GONZALEZ,                                     )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 12A04-1312-CR-643
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                       APPEAL FROM THE CLINTON CIRCUIT COURT
                           The Honorable Bradley K. Mohler, Judge
                               Cause No. 12C01-1301-FA-15


                                            August 4, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Domingo Gonzalez appeals his convictions for class D felony Criminal

Confinement and class B misdemeanor Unauthorized Entry of a Motor Vehicle. He

challenges, as the sole issue on appeal, the sufficiency of the evidence regarding

identification of him as the perpetrator.

       We affirm.

       On the evening of January 1, 2013, seventeen-year-old Mason Lester was driving

with two friends from Frankfort to Lafayette for dinner. Before leaving Frankfort, they

stopped on a gravel lot to look at a car for sale next to the Stewart Manor Mobile Home

Park. They inspected the car for ten to fifteen minutes and then reentered Lester’s four-

door car. Suddenly, a Hispanic man entered and sat in the rear seat behind Lester. The

boys did not know this man, who was intoxicated and smelled of alcohol. He told Lester

to take him to a specific location in Frankfort, and Lester responded, “Get out. We’re not

a taxi bro.” Transcript at 77. The man had money out, and the boys continued to tell him

to get out. The man then became angry, cursed, and informed the boys that he knew martial

arts, which they took as a threat.

       Out of fear, Lester turned his car around and began to take the man as directed. At

one point, Lester attempted to slow down to enter a gas station, but the man demanded that

Lester continue driving. He eventually told Lester to stop on Jackson Street as they

approached Morrison Street. The man exited and stumbled away, turning left on Morrison.

Lester then sped away and drove directly to the nearby Frankfort Police Department, where

the boys spoke with Officer Brady Sorrells around 7:49 p.m. Officer Sorrells quickly

issued a dispatch with a location and the description of the perpetrator.

                                             2
         About eight minutes later, police received a 911 call regarding an incident that took

place about two blocks from where the man exited Lester’s car. The caller, Brandon

Cottrell, reported that he might have accidentally hit a man with his truck because the man

was lying in the icy street and Cottrell could not stop quickly. Cottrell informed dispatch

that the man had gotten up and limped into an alley, falling several times. Cottrell remained

at the scene. When Officer Randy Emery arrived, he found Gonzalez lying in the alley,

intoxicated. Shortly thereafter, Officer Sorrells arrived at the scene and confirmed that

Gonzalez matched the description provided by the victims.

         Gonzalez was transported by ambulance to the hospital, where he was combative

and verbally abusive to staff. Officer Sorrells remained with Gonzalez in the emergency

room. Gonzalez, who appeared very intoxicated, repeatedly told Officer Sorrells that he

had been struck by a truck with three males inside.1 Gonzalez gave Officer Sorrells the

impression that occupants of the truck were out to get him. He also indicated that he had

taken a taxi from Stewart Manor prior to being hit.

         The State charged Gonzalez with criminal confinement, unauthorized entry of a

motor vehicle, and public intoxication. On November 15, 2013, Gonzalez was tried before

a jury and convicted as charged. On appeal, Gonzalez challenges his convictions for

criminal confinement and unauthorized entry,2 arguing that the evidence was insufficient

to identify him as the perpetrator of these offenses because he was not identified by any of

the victims in court or out of court.3


1
    Cottrell was the only occupant in the truck.
2
    Gonzalez does not challenge his conviction for public intoxication.
3
    Lester and one of the other victims testified at trial. They were not asked to identify Gonzalez.
                                                      3
       As with other sufficiency matters, we will not reweigh the evidence or resolve

questions of credibility in determining whether identification evidence is sufficient to

sustain a conviction. Gleaves v. State, 859 N.E.2d 766 (Ind. Ct. App. 2007). Rather, we

examine the evidence and the reasonable inferences therefrom that support the verdict. Id.

It is well settled that identity may be established entirely by circumstantial evidence and

the logical inferences drawn therefrom. Bustamante v. State, 557 N.E.2d 1313, 1317 (Ind.

1990). “The conviction may stand if there is evidence from which the jury could deduce

that the defendant was in fact the perpetrator of the crime.” Murphy v. State, 555 N.E.2d

127, 129 (Ind. 1990).

       In the instant case, on a bitter-cold January night, the perpetrator exited Lester’s car

and stumbled away. The man was described by the victims, at least in part, as Hispanic,

intoxicated, and wearing jeans and a dark green jacket. Roughly ten minutes later, a driver

nearly struck Gonzalez as he was lying in the icy roadway about two blocks away. In

addition to being in the area and being intoxicated, Gonzalez fit the general description of

the perpetrator. Moreover, at the hospital, Gonzalez made statements indicating that he

had taken a taxi from Stewart Manor and that there were three males in the truck that hit

him. He also gave the impression to Officer Sorrells that he was struck intentionally.

       Gonzalez’s own drunken ramblings helped connect him to the crimes involving

Lester and the other two boys. These statements combined with the other circumstantial

identification evidence set out above were sufficient for the jury to deduce that Gonzalez

was in fact the perpetrator of the crimes.

       Judgment affirmed.

                                              4
VAIDIK, C.J., and MAY, J., concur.




                                     5